EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-052196, filed on 03/20/2018 was received with the present application.
	
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Patrick Brennan on 05/06/2021.

The application has been amended as follows:
In the Claims:
In claim 1, line 15-16, the limitation “the chain case has a lower end fastened to an upper end of an end portion of the oil pan in the axial direction of the crankshaft.” has been amended to read 
-- the chain case has a lower end fastened to an upper end of an end portion of the oil pan in a vertical direction. --.

In the Specification:
Page 2, lines 18-20 phrase “the chain case has a lower end fastened to an upper end of an end portion of the oil pan in the axial direction of the crankshaft” has been amended to read ---the chain case has a lower end fastened to an upper end of an end portion of the oil pan in a vertical direction---.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3-6 are allowed.
Claim 2 was cancelled by the applicant in the amendments filed on 04/21/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, an internal combustion engine having the particular structure recited within independent claim 1. That is, the internal combustion engine comprising a chain case fastened to an end wall of the  tensioner (which is configured to contact a back surface of a belt in order to tension said belt) with a multiple fastening portions mounted to both said chain case and said oil pan; wherein, the oil pan protrudes more outward than the end wall of the engine block, and the tensioner is fastened to chain case via one of the multiple fastening portions while the tensioner is also fastened to oil pan via another one of the multiple fastening portions. Example in the prior art, such as Koiwa et al. (U.S. PGPUB 2012/0052996), Iwata et al. (U.S. PGPUB 20010/049978), Yamagata et al. (U.S. PGPUB 2003/0084865), Hatabu et al. (European patent Application EP1752645A2), Takashina et al. (U.S. PGPUB 2009/0301429), Itakura (U.S. PGPUB 2013/0125856), Takane et al. (U.S. Patent 5,129,375), Kwon et al. (U.S. PGPUB 2019/0085953), Suzuki (U.S. PGPUB 2016/0273624), and Iwagami et al. (U.S. PGPUB 2018/0266312), all teach an internal combustion engine including a tensioner that is designed to apply a tensioning force to a back surface of a belt that is wound around a crank pulley attached to the crankshaft and an accessory pulley attached to an engine accessory. However, none of the said prior art references disclose or render obvious, the tensioner being fastened to both a chain case and an oil pan through a two distinct fastening portion on the tensioner, or the oil pan of the internal combustion engine seeding a greater axial distance than the end wall of the engine block to which a chain case is attached. Furthermore, after reconsidering the 35 U.S.C 103 rejection of claim 1 previously set forth in the office action (dated 02/05/2021), examiner does not believe one of ordinary skill in the art would have conceived to mount the tensioner taught by Sproul (U.S. Patent 4,299,584) on the internal combustion engine taught by Ueda (U.S. Patent 5,058,558) in the exact manner described by the applicant within claim 1 limitations; specifically because prior art lack evidence that show a tensioner being secured to both a chain case and an oil pan of an internal combustion 
Accordingly, the internal combustion engine claimed by the applicant in claim 1 and 3-6, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654